DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims  1- 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 12, 13, 16, 18,  and 21 of Patent No. US 10,762,156.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims  1- 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 5-9, 11-15 and 17 of Patent No. US 10,216,807.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15, 14, 19, 23 and 24 of Patent No. US 8,819,062.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2-5, 9, 11, 15, 20 and 21 of Patent No. US 9, 213, 713.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 6, 13, 14, 18 of Patent No. US 9,361,388.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 8, 12, 13, 14, 16, 18 and 20  of Patent No. US 9,519,721.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 9, 11, 12, 13, 14, 15, 17, 19, and 20-28  of Patent No. US 9,443,025.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Lerman et a. (US 2013/0173654 - IDS) in view of Govani et al. (US 2011/0167077).

8. Lerman teaches, A system comprising: a memory; and a processing device operatively coupled to the memory, the processing device to execute instructions comprising: 
receiving, by a source system, an indication to suppress a listing associated with an entity (Fig 2b, Paragraph [0092] – removing (suppressing) duplicate listing), wherein the indication is based at least in part on a confidence score from the source system indicating that the listing is a duplicate of a representative listing (Paragraph 92 – removing duplicate entries, Fig 4: 406 & 408, Fig 6:504, Fig 7: 703 – probable matches found in a provider system); 
retrieving, from a database, a list of a plurality of provider systems that provide search results comprising the listing associated with the entity (Fig 2b, Paragraph [0049], Fig 5:502, Fig 4: 402);
searching a first provider system of the plurality of provider systems, by the processing device, for a first listing matching the listing associated with the entity (fig 2b, Fig 5:504, Fig 4:404); 
receiving, from the first provider system, a provider-supplied external identifier associated with the first listing (Fig 5:506, Fig 4:406); 
transmitting, to the first provider system, a request to suppress the first listing from a search result generated in response to a search request submitted via the first provider system, the request to suppress the first listing comprising the provider-supplied external identifier (Fig 4:414); 
receiving an acknowledgement to accept the request to suppress the first listing from the first provider system, wherein the acknowledgement comprises a confirmation that the first listing is suppressed as a duplicate listing  (Fig 4: 416 & Fig 6 - a returned listing is displayed to the merchant to confirm the returned list is matching); 
receiving a file from the first provider system, the file comprising a record corresponding to the first listing (Paragraphs [0019], [0062], Fig 10 – containing a receipt file); 
a universal resource locator indicating the first listing is not in service (Paragraph [0002], Fig 10 – recites the information provided could include URL, Fig 8B: 822 – teaches a URL which can be executed to determine if a listing is in service or not); and 
executing a network request using the universal resource locator to verify the first listing is not in service (Fig 6: 605 – verifying by the merchant the listing data is correct, Fig 8B:822 – any listing appearing for the first time, the merchant is provided with indication that the enhanced listing are now in service and a URL is provided from the enhanced listing associated with the business).
Lerman does not explicitly teach or disclose, extracting, from the file, a universal resource locator.
However, Govani teaches, extracting, from the file, a universal resource locator (Paragraph 65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Sherman’s invention to be set in a collaborative environment as taught by Jensen.  This would allow Sherman’s invention the ability to perform synchronization in a cloud environment as shown in Fig 2 as well as taught in Paragraph [0140] of Jensen.

9. The combination of Lerman/Govani teaches, The system of claim 8, the operations further comprising receiving, from the source system, information identifying the representative listing (Fig 4: 408, 410, 412, 414 and 416 – teaches generation by the source system of representative listing, Lerman).

10. The combination of Lerman/Govani teaches, The system of claim 8, the operations further comprising: 
determining the confidence score associated with the listing exceeds a threshold value, wherein the confidence score represents a level of matching between the listing and the representative listing (Fig 4: 410, Fig 5: 510, Fig 6:604 – teaches threshold confidence scoring to determine if the matching list is a match, Lerman).

11. The combination of Lerman/Govani teaches, The system of claim 8, the operations further comprising transmitting information to the plurality of provider systems identifying the representative listing (Fig 4:416, Fig 8B – 818, 822, Lerman).

12. The combination of Lerman/Govani teaches, The system of claim 8, wherein the request to suppress the first listing is transmitted to the first provider system via a periodic network-based feed (Fig 4:414, Fig 7,  Paragraph [0092]- the updated listing that can contain suppression of duplication listing is verified by the source system, Lerman).

13. The combination of Lerman/Govani teaches, The system of claim 8, the operations further comprising retrieving, from the database associated with the processing device, a list of provider systems maintaining at least one listing corresponding to the entity (Fig 4:402, 404 – provider systems provide listing for corresponding entities, Lerman).

14. The combination of Lerman/Govani teaches, The system of claim 8, wherein in response to a user-generated search associated with the entity, search results comprise the representative listing  (Fig 1: 38 – merchant, 40, source system, Fig 4: 402, 414, Fig 5:502, Lerman).

Claims 1-7 and 15-20 are similar to claims 8-14 hence rejected similarly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159